OPINION — AG — ** ENABLING ACT — COMMISSIONERS OF THE LAND OFFICE ** (1) NEITHER THE ENABLING ACT NOR THE OKLAHOMA CONSTITUTION REQUIRE THE COMMISSIONERS OF THE LAND OFFICE TO ENTER INTO LEASES CONFERRING UPON THE LESSEE A PREFERENCE RIGHT TO RE LEASE. (2) 64 O.S. 260.2 [64-260.2], PURPORTING TO CREATE A RIGHT TO RE LEASE FOR INCUMBENT LESSEES OF PREFERENCE RIGHT LANDS IS UNENFORCEABLE. THE COMMISSION MUST ALLOW ALL PERSONS AN EQUAL RIGHT TO LEASE SUCH LANDS, AND THE COMMISSION IS  BOUND TO SEEK AN ECONOMIC RENTAL THEREFOR. (3) THE STATUTORY RENTAL RATE FOR PREFERENCE RIGHT LANDS SET FORTH IN 64 O.S. 86.1 [64-86.1] OF THE THREE PERCENT(3%) OF FAIR MARKET VALUE OF SAID LANDS, IS INEFFECTIVE INSOFAR AS IT PREVENTS THE COMMISSION FROM LEASING SUCH LANDS AT AN ECONOMIC RENTAL RATE. (4) THE COMMISSIONERS ARE UNDER A DUTY TO APPRAISE AND REAPPRAISE PREFERENCE RIGHT AND NON PREFERENCE RIGHT LANDS PRIOR TO LEASING OR RE LEASING THE SAME, IN ORDER TO ASSURE THAT THE RENTAL RATE THEREFOR WILL BE ECONOMIC. (5) IT IS CONSTITUTIONALLY PERMISSIBLE FOR THE LEGISLATURE TO REQUIRE PREFERENCE RIGHT LANDS NOT BEING SOLD TO BE LEASED OR RE LEASED AT PUBLIC BID TO THE HIGHEST BIDDER. (6) OPINION NO. 76-311 IS HEREBY WITHDRAWN TO THE EXTENT IT IS CONFLICT WITH THIS OPINION. (PUBLIC LANDS, LAND OFFICE, LEASES) CITE: 64 O.S. 260.2 [64-260.2], OPINION NO. 73-260, OPINION NO. 76-311, OPINION NO. 79-317, OPINION NO. 81-039 (OPINION NO. 76-311 WITHDRAWN) (FLOYD W. TAYLOR)